Citation Nr: 0941059	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-13 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for hernia scarring.

2.  Entitlement to an initial disability evaluation greater 
than 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1952 to April 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's abdominal hernia scar is superficial, not 
unstable or painful, does not cover an area exceeding 144 
square inches or greater, and causes no limitation of 
function.

2.  The Veteran's left ankle does not show ankylosis of the 
joint, or marked limitation of motion, or malunion of the os 
calcis or astragalus, or astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hernia scarring 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7801, 
7802, 7804, 7805 (2009).

2.  The criteria for a rating higher than 10 percent for a 
left ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5270-
5274 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased disability evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).


2.  Hernia scarring

Under the Rating Schedule, scars are evaluated by application 
of Diagnostic Codes 7801, 7802, 7804, or 7805.  Under these 
codes, a 10 percent disability rating is awarded for scars 
that are deep or cause limited motion if the area exceeds 6 
square inches (DC 7801); for areas of 144 square inches or 
greater for scars that are superficial and do not cause 
limited motion (DC 7802); or for one or two scars that are 
unstable, meaning there is a frequent loss of covering of 
skin over the scar, or painful (DC 7804).  Scars with other 
disabling effects are evaluated under appropriate other 
diagnostic codes (DC 7805).

The RO granted service connection at a noncompensable rating 
for hernia scarring in the November 2007 rating decision on 
appeal.  The Veteran contends that he merits a compensable 
rating for this disability.

The Veteran was afforded a VA examination in October 2007.  
The Veteran reported that he had a left inguinal hernia 
repair in service and now occasionally has pain at the site 
of the repair with no recurrence.  The examiner noted a 3 
inch scar seen in the left inguinal fold that was well-healed 
and superficial.  There was no tenderness on palpation.  
Physical examination was normal and the Veteran was 
asymptomatic, all facts providing evidence against this 
claim, outweighing the Veteran's statements. 

The results above provide evidence against this claim, 
clearly indicating that the higher criteria are not met for 
any of the Diagnostic Codes for scars.

The post-service medical records are also found to provide 
some evidence against this claim, failing to indicate a 
problem with the scar.
 
In summary, the schedular criteria for the 10 percent rating 
for hernial scarring are not met, and such rating is not 
warranted.  The facts and examination cited above provide 
negative evidence against the Veteran's claim and show that 
his scarring does not meet any of the diagnostic criteria for 
a 10 percent evaluation.  

Upon a complete review of the evidence of record, the Board 
finds no basis to award a compensable disability rating for 
the Veteran's hernial scar.  38 C.F.R. § 4.7.  

3.  Left ankle disability

Under the Rating Schedule, impairments of the ankle are 
evaluated by application of the Diagnostic Codes 5270 through 
5274.  Under DC 5270, a 20 percent disability rating is 
awarded for ankylosis in plantar flexion, less than 30 
degrees.  Under DC 5271, a 10 percent disability rating is 
awarded for moderate limited motion of the ankle, and a 20 
percent disability rating is awarded for marked limited 
motion of the ankle.  Under DC 5272, a 10 percent disability 
rating is awarded for ankylosis of the subastragalar or 
tarsal joint in good weight-bearing position, and a 20 
percent disability rating is awarded for ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position.  Under DC 5273, a 10 percent disability rating is 
awarded for malunion of the os calcis or astragalus with 
moderate deformity, and a 20 percent disability rating is 
awarded for malunion of the os calcis or astragalus with 
marked deformity.  Under DC 5274, a 20 percent disability 
rating is awarded for astragalectomy.

A disability may receive a greater evaluation if there is 
additional functional impairment or loss or painful motion.  
38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, 
special attention is paid to the disability if there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, or pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 3.45.

In the November 2007 rating decision on appeal, the Veteran 
was granted service connection for the left ankle disability 
at a noncompensable evaluation, effective April 12, 2006.  
During the pendency of this appeal, the RO issued a Decision 
Review Officer rating decision increasing the initial 
evaluation for a left ankle disability to 10 percent.  The 
Veteran contends that he merits a higher initial evaluation 
for his left ankle.

The Veteran was afforded a VA joints examination in October 
2007.  The Veteran complained that he developed gradually 
increasing intermittent mechanical left ankle pain, both in 
terms of frequency and severity, since the initial injury in 
service.  He reported experiencing daily mechanical pain at a 
severity of 7 out of 10, with weekly flare-ups to 10 out of 
10 that can last up to 6 to 8 hours.  He reported frequent 
left ankle effusion and instability.  He stated that he wears 
a store-bought ankle brace and uses ibuprofen for pain.  The 
Veteran estimated that he can tolerate 5 minutes or less of 
walking or standing before he must sit down due to pain.

On physical examination of the left ankle, the examiner noted 
4 degrees of valgus angulation of the os calcis in 
relationship to the long axis of the tibia present.  Range of 
motion was 0 to 45 degrees plantar flexion, 0 to 20 degrees 
dorsiflexion, 0 to 30 degrees inversion, and 0 to 15 degrees 
eversion.  All ranges of motion were both pre and post 
repetitive motion.  The Veteran complained of pain through 
the entire arc of plantar and dorsiflexion.  There was no 
apparent loss of range of motion, weakness, fatigability or 
loss of coordination during or following repetitions of range 
of motion.  

The Veteran walked slowly and deliberately with an antalgic 
gait favoring the left leg.  He used no cane, brace, or other 
orthopedic assistive device.  The ankle was arthritic 
appearing without effusion.  Skin color and temperature were 
normal.  There was no ligamentous laxity.  The Achilles 
tendon was intact, minimally tender to palpation at the 
calcaneal insertion and of normal alignment, providing 
evidence against this claim.  

The examiner noted that March 2006 X-ray results indicated no 
evidence of fracture or dislocation, degenerative changes of 
the lower margin of medial and lateral malleolus, a calcaneal 
spur, and calcification in the Achilles attachment to the 
calcaneus, providing more objective evidence against this 
claim. 

The examiner diagnosed degenerative joint disease of the left 
ankle status post closed fracture in 1953.

The Board finds that this report provides overall highly 
probative evidence against this claim, indicating that the 
criteria for an initial rating greater than 10 percent are 
not met based on objective evaluation.  The Veteran's left 
ankle showed no effusion, no instability, no ankylosis, no 
malunion of the os calcis or astragalus, and moderate 
limitation of motion due to pain.  

The Veteran submitted opinion letters from Drs. "M." and 
C."  In a March 2006 letter, Dr. M. wrote that the Veteran 
had had steroid injections to the left ankle in 2002.  There 
were no medical records submitted to support this statement.  
A May 2007 treatment report from Dr. M. indicated that the 
Veteran was on daily pain medication for his left ankle, that 
the Veteran was unable to stand for any length of time and 
had difficulty walking for any distance because of pain.  In 
this regard, it is important to note that the basis of the 
current 10 percent evaluation is pain.   

Dr. M. referred to a "recent X-ray" which showed no 
extensive bone changes but stated that there were some 
ununited ossification centers at the medial and lateral 
malleoli area, although these X-ray results do not appear to 
have been submitted.

In June 2006, Dr. C. submitted a letter stating that the 
Veteran has had a left ankle talar condition causing 
ankylosis of the joint, resulting in an altered gait.  No 
records were submitted to support this opinion, and no 
ankylosis was found on the October 2007 VA examination.

All results above, as well as the opinion of the VA examiner, 
provide evidence against this claim, clearly indicating that 
the higher criteria under the diagnostic codes are not met 
during any part of the appeal period. 

The Board has taken into account all diagnostic codes that 
may be applied for ankle injuries.  The Veteran is currently 
rated at 10 percent disabled for left ankle disability, which 
already takes into account moderate limitation on range of 
motion due to pain of a major joint.  It is important for the 
Veteran to understand that his pain is, in part, the basis 
for the 10 percent evaluation.

The next higher, 20 percent, rating for left ankle requires 
ankylosis of the joint or marked limited motion of the ankle.  
The Board notes that the October 2007 VA examination and VA 
and private treatment records show that the Veteran's left 
ankle does not meet the criteria for 20 percent evaluations.

In summary, the schedular criteria for the next higher, 20 
percent, rating for a left ankle disability have not been met 
at any time, and such rating is not warranted.  The facts and 
examination cited above provide negative evidence against the 
Veteran's claims and show that his ankle does not meet the 
diagnostic criteria for a 20 percent evaluation.  Upon a 
complete review of the evidence of record, the Board finds no 
basis to award a disability rating greater than 10 percent 
for the left ankle disability.  38 C.F.R. § 4.7.  

The Board has taken into consideration the Veteran's and 
other lay statements, but finds that they are outweighed by 
the post-service medical evidence cited above.  Without 
taking into consideration the Veteran's complaints, the 
current evaluation could not be justified based on the 
objective medical evidence and studies.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not only the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 20 percent 
evaluation have not been met at any time to warrant staged 
ratings for a left ankle disability.  

Simply stated, the Board does not find evidence that the 
Veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.  The evidence of record from the day the Veteran 
filed his claim to the present supports the conclusion that 
he is not entitled to additional increased compensation 
during any time within the appeal period.

The Board has considered whether the Court's precedents 
support the availability of separate ratings under Diagnostic 
Code 5003.  See VAOPGCPREC 23-97.  Diagnostic Code 5003 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, and rated as a single disability under 
the Diagnostic Code for degenerative or hypertrophic 
arthritis.  Limitation of motion must be objectively 
confirmed by such findings as swelling, muscle spasm or 
satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a).  However, based on the evidence cited above, a 
separate evaluation utilizing the VA General Counsel's 
Opinion in VAOPGCPREC 23-97 and the Court's rationale in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) is not 
warranted, or even if warranted, could not produce an 
increased evaluation.  

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to increased evaluations for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's left ankle 
disability or hernia scarring should be additionally 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
supports the conclusion that the Veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for hernial scarring and against a rating greater than 10 
percent for a left ankle disability.  38 C.F.R.  § 4.3.

Duty to notify and to assist

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2006 and May 2008.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran provided 
private records from Drs. "M." and "C.".  The Veteran was 
afforded a VA examination.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  
ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


